DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention II (claims 10-23) in the reply filed on October 13, 2022, is acknowledged.
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 13, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 10, 17, 18, and 23 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Risi (US 20110301681).
	Regarding claims 10 and 17, Risi discloses an apparatus comprising:
	(claim 10) an insertion guide tube (310) including an anti-twist section terminating at an open end of the insertion guide tube (312); and
	an electrode assembly configured to be inserted into a cochlea of a recipient (302), wherein the electrode assembly is configured to be moved through the insertion guide in a substantially straight configuration (see Figs. 4A-B); and
	(claim 17) wherein the electrode assembly is configured to assume a perimodiolar configuration after insertion (abstract).
	Regarding claims 18 and 23, Risi discloses an apparatus comprising:
	(claim 18) an insertion guide tube (302) having an anti-twist section that terminated at an open end of the insertion guide tube (312); and
	an electrode assembly (302) configured to be advanced through the insertion guide tube, wherein the insertion guide tube is configured to hold the electrode assembly in a substantially straight configuration as the electrode assembly moves therethrough (see Figs. 4A-B);
	(claim 23) wherein the electrode assembly is a perimodiolar electrode assembly (abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-15, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13 of U.S. Patent No. 9713713. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 10-15 and 17, U.S. Patent No. 9713713 claims:
(claim 10) an insertion guide tube including an anti-twist section terminating at an open end of the insertion guide tube (claim 8); and
	an electrode assembly configured to be inserted into a cochlea of a recipient, wherein the electrode assembly is configured to be moved through the insertion guide in a substantially straight configuration (claim 8);
	(claim 11) wherein the anti-twist section includes a flat (claim 9), and wherein the flat at least partially defines an anti-twist section vertical dimension that is different from a vertical dimension of another section of the insertion guide tube (claim 8)
	(claim 12) further comprising a ramp connecting a proximal section to the flat (claim 10)
	(claim 13) wherein the flat at least partially defines a longitudinal seam (claim 11);
	(claim 14) wherein the longitudinal seam is configured to splay open (claim 12);
	(claim 15) wherein the flat is configured to apply a force to a portion of an electrode assembly extending through the anti-twist section (claim 13); and
(claim 17) wherein the electrode assembly is configured to assume a perimodiolar configuration after insertion (claim 8).
	Regarding claims 18-23, U.S. Patent No. 9713713 claims:
(claim 18) an insertion guide tube having an anti-twist section that terminated at an open end of the insertion guide tube (claim 8); and
	an electrode assembly configured to be advanced through the insertion guide tube, wherein the insertion guide tube is configured to hold the electrode assembly in a substantially straight configuration as the electrode assembly moves therethrough (claim 8);
	(claim 19) wherein the anti-twist section includes a flat that at least partially defines a cross section that is different from another cross section of another section of the insertion guide tube (claim 9);
	(claim 20) wherein the flat is formed of at least two parts (claim 11 claims the flat being separated into two parts by a seam);
	(claim 21) wherein the at least two parts define a longitudinal seam therebetween (claim 11);
	(claim 22) wherein the at least two parts translate laterally in response to a force applied thereto (claim 12; “splay open”); and
	(claim 23) wherein the electrode assembly is a perimodiolar electrode assembly (claim 8).
Allowable Subject Matter
Claims 11-16 and 18-22 would be allowable if a Terminal Disclaimer to U.S. Patent No. 9713713 is filed and the claims are rewritten to overcome the non-statutory double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest, in the context of the claims, a guide tube for deliverying an electrode assembly to the cochlear including an anti-twist section having a flat, the flat defining a vertical dimension that is different from another section of the guide tube, such that the anti-twist section maintains the electrode assembly in a substantially straight configuration as the electrode assembly moves through the guide tube.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kelly Bekker, at (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771